Case 1:13-cv-06147-PKC-JO Document 211-2 Filed 09/25/19 Page 1 of 5 PageID #: 3906




                    MADUEGBUNA COOPER LLP
                30 Wall Street, 8th Floor, New York, New York 10005
                             (212) 232 - 0155


                     EXHIBIT 2
Case 1:13-cv-06147-PKC-JO Document 211-2 Filed 09/25/19 Page 2 of 5 PageID #: 3907
Case 1:13-cv-06147-PKC-JO Document 211-2 Filed 09/25/19 Page 3 of 5 PageID #: 3908
Case 1:13-cv-06147-PKC-JO Document 211-2 Filed 09/25/19 Page 4 of 5 PageID #: 3909
Case 1:13-cv-06147-PKC-JO Document 211-2 Filed 09/25/19 Page 5 of 5 PageID #: 3910
